           Case 5:17-cv-00072-BLF Document 656 Filed 06/04/20 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                                 dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (CA SBN 307733)
     denning@fr.com                                negrigg@duanemorris.com
 3
     Frank J. Albert (CA SBN 247741)               DUANE MORRIS LLP
 4   albert@fr.com                                 2475 Hanover Street
     FISH & RICHARDSON P.C.                        Palo Alto, CA 94304-1194
 5   12390 El Camino Real, Suite 100               Telephone: 650.847.4146
     San Diego, CA 92130                           Facsimile: 650.847.4151
 6   Telephone: (858) 678-5070 / Fax: (858) 678-
     5099                                          Additional attorneys on signature page
 7

 8   Additional attorneys on signature page        Attorneys for Defendant
                                                   CISCO SYSTEMS, INC.
 9   Attorneys for Plaintiff
     FINJAN, INC.
10

11

12
                                    UNITED STATES DISTRICT COURT
13
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
14
                                                       Case No. 5:17-cv-00072-BLF-SVK
15   FINJAN, INC., a Delaware Corporation,
                                                       REVISED STIPULATED REQUEST FOR
16                     Plaintiff,
                                                       REDACTIONS TO COURT’S ORDER ON
17          v.                                         MOTIONS IN LIMINE (DKT. 640) PER
                                                       COURT ORDER GRANTING IN-PART
18   CISCO SYSTEMS, INC., a California                 (DKT. 651) DATED MAY 29, 2020

19   Corporation,                                      Hon. Beth Labson Freeman
20                    Defendant.

21

22

23

24

25

26
27

28
                                                                Case No. 5:17-cv-00072-BLF-SVK
                                              REVISED STIPULATED REQUEST FOR REDACTIONS
                                                    TO COURT’S ORDER ON MOTIONS IN LIMINE
            Case 5:17-cv-00072-BLF Document 656 Filed 06/04/20 Page 2 of 5




 1          Pursuant to Civil L.R. 7-11 and 79-5 and the Court’s Order Granting In Part the Parties’

 2   Proposed Redactions (Dkt. 651), the parties hereby stipulate that the following information shall be

 3   redacted from the Court’s Order on Motions in Limine dated May 22, 2020 (Dkt. 640):

 4     ECF or           Document             Portion(s) to Seal              Reason(s) for Sealing
       Exh. No.
 5
      640           Order on Motions     Page 16, lines 14, 16, 24;     This document contains
 6                  in Limine                                           information relating to Finjan’s
                                         Page 17, lines 4-9, 11-14,     licenses and negotiations with
                                         17, 20, 24, 27;
 7                                                                      third parties, and internal
                                         Page 18, lines 1-2, 5, 8-10,   business and financial
 8                                       15, 18, 21, 23;                information that Finjan
                                                                        designated as “HIGHLY
                                         Page 19, lines 2-3.
 9                                                                      CONFIDENTIAL-
                                                                        ATTORNEYS’ EYES ONLY”
10                                                                      pursuant to the terms of the
                                                                        Stipulated Protective Order.
11                                                                      Finjan treats its licenses as
                                                                        highly confidential within its
12                                                                      business and makes substantial
                                                                        efforts not to disclose the terms
13                                                                      of its licenses to the public. The
                                                                        provisions of the license
14                                                                      agreements, negotiations leading
                                                                        up to the agreements, and names
15                                                                      of the licensees and licensees are
                                                                        treated as highly confidential.
16                                                                      Public disclosure of this
                                                                        information may cause
17                                                                      significant harm to Finjan. See
                                                                        Declaration of Megan A. Chacon
18                                                                      ¶ 4 (ECF 576-1).

19
                                                                        The Court granted redaction of
20                                                                      this information in ECF 651.

21

22   IT IS SO STIPULATED.
23

24

25

26
27

28
                                                  1    Case No. 5:17-cv-00072-BLF-SVK
                                                       REVISED STIPULATED REQUEST FOR
                                                       REDACTIONS TO COURT’S ORDER ON
                                                       MOTIONS IN LIMINE
           Case 5:17-cv-00072-BLF Document 656 Filed 06/04/20 Page 3 of 5




 1   Dated: June 4, 2020                              Respectfully Submitted,

 2   By:   /s/ K. Nicole Williams             By:         /s/ Nicole E. Grigg
           Juanita R. Brooks (CA SBN 75934)               D. Stuart Bartow (CA SBN 233107)
 3
           brooks@fr.com                                  dsbartow@duanemorris.com
 4         Roger A. Denning (CA SBN 228998)               Nicole E. Grigg (CA SBN 307733)
           denning@fr.com                                 negrigg@duanemorris.com
 5         Frank J. Albert (CA SBN 247741)                2475 Hanover Street
           albert@fr.com                                  Palo Alto, CA 94304-1194
 6         Megan A. Chacon (CA SBN 304912)                Telephone: 650.847.4146
 7         chacon@fr.com                                  Facsimile: 650.847.4151
           K. Nicole Williams (CA SBN 291900)
 8         nwilliams@fr.com                               L. Norwood Jameson (admitted pro hac vice)
           Oliver J. Richards (CA SBN 310972)             Email: wjameson@duanemorris.com
 9         ojr@fr.com                                     Matthew C. Gaudet (admitted pro hac vice)
           Jared A. Smith (CA SBN 306576)                 Email: mcgaudet@duanemorris.com
10         jasmith@fr.com                                 Robin L. McGrath (admitted pro hac vice)
11         FISH & RICHARDSON P.C.                         Email: rlmcgrath@duanemorris.com
           12390 El Camino Real, Suite 100                David C. Dotson (admitted pro hac vice)
12         San Diego, CA 92130                            Email: dcdotson@duanemorris.com
           Phone: (858) 678-5070 / Fax: (858)             John R. Gibson (admitted pro hac vice)
13         678-5099                                       Email: jrgibson@duanemorris.com
                                                          Jennifer H. Forte (admitted pro hac vice)
14         Aamir Kazi (Admitted Pro Hac Vice)             Email: jhforte@duanemorris.com
15         kazi@fr.com                                    Alice E. Snedeker (admitted pro hac vice)
           Alana Mannige (CA SBN 313341)                  Email: aesnedeker@duanemorris.com
16         mannige@fr.com                                 1075 Peachtree Street, Ste. 2000
           FISH & RICHARDSON P.C.                         Atlanta, GA 30309
17         1180 Peachtree Street NE, 21st Floor           Telephone: 404.253.6900
           Atlanta, GA 30309                              Facsimile: 404.253.6901
18
           Phone: (404) 892-5005 / Fax: (404)
19         892-5002                                       Joseph A. Powers (admitted pro hac vice)
                                                          japowers@duanemorris.com
20                                                        Jarrad M. Gunther (admitted pro hac vice)
                                                          DUANE MORRIS LLP
21                                                        30 South 17th St.
                                                          Philadelphia, PA 19103
22                                                        Telephone: 215-979-1000
           Attorneys for Plaintiff FINJAN, INC.           Attorneys for Defendant Cisco Systems, Inc.
23

24

25

26
27

28
                                                  2    Case No. 5:17-cv-00072-BLF-SVK
                                                       REVISED STIPULATED REQUEST FOR
                                                       REDACTIONS TO COURT’S ORDER ON
                                                       MOTIONS IN LIMINE
           Case 5:17-cv-00072-BLF Document 656 Filed 06/04/20 Page 4 of 5




 1                                        ECF ATTESTATION
 2          I, K. Nicole Williams, am the ECF user whose ID and password are being used to file the

 3   REVISED STIPULATED REQUEST FOR REDACTIONS TO COURT’S ORDER ON
 4   MOTIONS IN LIMINE (DKT. 640) PER COURT ORDER GRANTING IN-PART (DKT.
 5   651) DATED MAY 29, 2020 I hereby attest that I received authorization to insert the signatures
 6   indicated by the conformed signature (/s/) within this e-filed document.

 7

 8   Dated: June 4, 2020

 9                                                   By: /s/ K. Nicole Williams
                                                         K. Nicole Williams
10                                                       nwilliams@fr.com
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                               3                  Case No. 5:17-cv-00072-BLF-SVK
                                                             REVISED STIPULATED REQUEST FOR
                                                     REDACTIONS TO COURT’S ORDER ON MOTIONS
                                                                                         IN LIMINE
           Case 5:17-cv-00072-BLF Document 656 Filed 06/04/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on June 4, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                        /s/ K. Nicole Williams
                                                          K. Nicole Williams
 7                                                        nwilliams@fr.com
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                               1                   Case No. 5:17-cv-00072-BLF-SVK
                                                              REVISED STIPULATED REQUEST FOR
                                                      REDACTIONS TO COURT’S ORDER ON MOTIONS
                                                                                          IN LIMINE
